Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Howell W. Woltz appeals the district court’s order denying his petition for a writ of error coram nobis. We have reviewed the record and find no reversible error. Accordingly, although we grant Woltz leave to proceed on appeal in forma pauperis, we affirm for the reasons stated by the district court. See United States v. Woltz, No. 3:06-cr-00074-WEB-1 (W.D.N.C. Jan. 4, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.